DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in amendment filed 7/13/2022.
Claims 1-14 were argued. Claims 15-20 were directly and/or indirectly amended. Ho Claims were added and none were canceled.
Claims 1-20 are pending/rejected.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
With respect to the Double Patenting rejection.
Applicant “request the examiner hold the objection in abeyance until the claims have otherwise been determined to be allowable”.
Examiner response first the Double Patenting is a rejection and not an objection, second since the rejection was not addressed, the rejection is maintained and finalized.
With respect to the 102 rejection.
Applicant argues, the applied art fail to disclose “the DML statement is received at the active standby database-NOT the primary database”
Examiner disagrees. the active standby database is mirroring and replacing the primary database to prevent lost data as further described in Para. 0018, and 0026

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10949413 as shown in the table below;
Instant application
10949413
Claims 1, 9, and 15 recite a method, a computer program product and a system for maintaining data consistency on an active standby database and a primary database, the method comprising: 
receiving a data manipulation language (DML) statement at a database session in an active standby server on which an active standby database resides, the DML statement pertaining to a change to the active standby database; and 
maintaining data consistency on the active standby database at least by: 
redirecting the DML statement from the active standby server to the primary database; and 
applying a redo record to the active standby database, the redo record generated by executing the DML statement on the primary database; and 
returning a result set, by the active standby server, in response to an execution of a query based at least in part upon a determination result of whether the query pertains 2Atty. Dkt. No.: ORA170772-US-CNTto information associated with execution of the DML statement in the database session, the query received after the execution of the DML statement in the database session.  

Claims 1, 15, and 29 recite a method, a computer program product, and a system for supporting data consistency on an active standby database after redirecting a Data Manipulation Language (DML) statement to a primary database, the method comprising: receiving the DML statement at a database session in an active standby server on which the active standby database resides; redirecting the DML statement from the active standby server to the primary database; executing the DML statement on the primary database; communicating information associated with execution of the DML statement on the primary database to the database session in the active standby server; receiving a query at the active standby database through an additional database session in the active standby server, the query directed to data to which the DML statement is directed; determining whether the additional database session is associated with additional information that matches a subset of the information associated with execution of the DML statement on the primary database; and sending a set of results to a client from which the query originated, wherein the set of results include one or more changes made by the DML statement responsive to determining the additional database session is associated with additional information that matches the subset of the information associated with execution of the DML statement and the 2Atty. Dkt. No.: ORA170772-US-NP set of results do not include the one or more changes made by the DML statement responsive to determining the additional database session is not associated with additional information that matches the subset of the information associated with execution of the DML statement.


The claimed invention as recited in the independent claims for maintaining data consistency on an active standby database and a primary database, the method comprising: receiving a data manipulation language (DML) statement at a database session in an active standby server on which an active standby database resides, the DML statement pertaining to a change to the active standby database is unpatentable variation of receiving the DML statement at a database session in an active standby server on which the active standby database resides; redirecting the DML statement from the active standby server to the primary database; executing the DML statement on the primary database; maintaining data consistency on the active standby database at least by: redirecting the DML statement from the active standby server to the primary database is unpatentable variation of redirecting the DML statement from the active standby server to the primary database; executing the DML statement on the primary database, applying a redo record to the active standby database, the redo record generated by executing the DML statement on the primary database, is unpatentable variation of execution of the DML statement on the primary database to the database session in the active standby server, and returning a result set, by the active standby server, in response to an execution of a query based at least in part upon a determination result of whether the query pertains 2Atty. Dkt. No.: ORA170772-US-CNTto information associated with execution of the DML statement in the database session, the query received after the execution of the DML statement in the database session is unpatentable variation of sending a set of results to a client from which the query originated, wherein the set of results include one or more changes made by the DML statement responsive to determining the additional database session is associated with additional information that matches the subset of the information associated with execution of the DML statement and the 2Atty. Dkt. No.: ORA170772-US-NP set of results do not include the one or more changes made by the DML statement responsive to determining the additional database session is not associated with additional information that matches the subset of the information associated with execution of the DML statement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. US Patent application publication No. 20160179867 filed Dec. 19, 2014 and published June 23, 2016.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding Claims 1, 9 and 15, Li disclose a method, a computer product and a system for maintaining data consistency on an active standby database and a primary database, the method comprising: 
receiving a data manipulation language (DML) statement at a database session in an active standby server on which an active standby database resides (Fig. 1, step 102, Para. 0016, and Para. 0004, wherein the user initiates a DML statement corresponds to receiving DML, Li) the DML statement pertaining to a change to the active standby database (Fig. 1, steps 108, and 122, Para. 0018, Li); and 
maintaining data consistency on the active standby database (Para. 0048, Li) at least by: 
redirecting the DML statement from the active standby server to the primary database (Para. 0033, wherein the method of verifying the version identifier between the first and second database to prevent the lost writes for the data block, Li); and 
applying a redo record to the active standby database, the redo record generated by executing the DML statement on the primary database (Fig. 1, step 110, Para. 0026, Li); and 
returning a result set, by the active standby server (Para. 0056, Fig. 4, step 412, wherein the display of result corresponds to returning result, Li), in response to an execution of a query based at least in part upon a determination result of whether the query pertains 2Atty. Dkt. No.: ORA170772-US-CNTto information associated with execution of the DML statement in the database session (Para. 0048, wherein the client query corresponds to execution of a query, Li), the query received after the execution of the DML statement in the database session (Para. 0047, and 0048, Li).
Regarding Claims 2, 10, and 16, Li disclose a method further comprising: 
receiving the query at the active standby database (Fig. 1, step 102, wherein the client submitting a request corresponds to receiving the query, Para. 0004, Li); 
executing the DML statement on the primary database to cause a change to the primary database (Fig. 1, step 110, Para. 0026, Li); 
generating the redo record for the change (Para. 0017, Li); and 
transmitting the redo record in a redo stream to the active standby database for application of the redo record to the active standby database (Fig. 1, step 104, Para. 0018, Li).
Regarding Claim 3, 11, and 17, Li disclose a method further comprising: 
identifying a first database session in which the query is received for execution (Fig. 2, step 240, wherein the version ID corresponds to identifying a first database, Para. 0034 and Para. 0048, wherein the client request corresponds to the database session, Li); and 
determining whether the first database session matches the database session at which the DML statement was received (Para. 0033, Li).
Regarding Claims 4, 12, and 18, Li disclose a method further comprising: 
when a match is determined between the first database session and the database session in which the DML statement was received (Fig. 3, step 320, Li), 3Atty. Dkt. No.: ORA170772-US-CNT executing the query against the active standby database to generate a first result set, the first result set including the change (Fig. 3, step 325, wherein the “Yes” corresponds to match, Li); and returning the first result including the change to the active standby database to a requesting entity of the query (Fig. 3, step 327, Para. 0040).
Regarding Claims 6, 14, and 20, Li disclose a method further comprising: 
responsive to redirecting the DML statement from the active standby server to the primary database (Para. 0033, wherein the method of verifying the version identifier between the first and second database to prevent the lost writes for the data block, Li), creating a database session associated with the database session in the active standby server in a primary database server on which the primary database resides (Fig. 1, step 102, Para. 0016, and Para. 0004, wherein the user initiates a DML statement corresponds to receiving DML, Li); and 
suspending the database session in the active standby server (Fig. 3, step 335, step 355, and Para. 0042, wherein the non-logged data change, and reported data lost corresponds to suspending the database session, Li).
Regarding Claim 7, Li disclose a method wherein executing the DML statement on the primary database further comprises: 4Atty. Dkt. No.: ORA170772-US-CNT 
making the change to data on the primary database to which the DML statement is redirected (Fig. 1, step 104, Para. 0004, Li); 
generating the redo record comprising first information associated with execution of the DML statement on the primary database (Fig. 1, step 104, Para. 0015, Li); and 
generating an undo record comprising second information associated with the change to the data in response to the execution of the DML statement on the primary database (Fig. 1, step 116, Para. 0015, Li).  
Allowable Subject Matter
Claims 5, 8, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, 13, 19, although the applied art Li disclose the claimed the method comprising: when a mismatch is determined between the first database session and the database session in which the DML statement was received (Fig. 3, step 325, wherein “No” corresponds to mismatch, Para. 0039, Li), identifying an undo record for the change (Para. 0032, Li). However, the applied art fail to disclose undoing the change made by the DML statement to the active standby database at least by applying the undo record to the active standby database; generating a second result set for the query at least by executing the query against the active standby database after the undo record has been applied; and returning the second result set to the requesting entity of the query. 
Regarding Claim 8, the applied Li fail to disclose a method wherein executing the DML statement on the primary database further comprises: in response to redirecting the DML statement to the primary database, suspending the database session in the active standby server; and after the redo record has been applied to corresponding data stored in the active standby database, returning control to the database session in the active standby server; receiving one or more additional queries at the database session in the active standby server; and executing the one or more additional queries.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. 20210081372, related to persistent memory file store for directly mapped persistent memory database.
Andrei et al. 20180150539 related to common runtime and recovery framework for manipulating data in main memory of database systems.
Lee et al. 20140095452 related to in place point-in-time recovery of pluggable database.
McGee et al. 20130282666 related to method and system for implementing a redo repeater.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 23, 2022